 1

 2

 3

 4

 5

 6

 7

 8

 9

10
                                 UNITED STATES DISTRICT COURT
11
                                           DISTRICT OF NEVADA
12
                                                    ***
13
      FRANCISCO VIDAL, et al.,                             Case No. 2:19-cv-01334-JAD-BNW
14
                             Plaintiffs,
15                                                         ORDER
            v.
16
      J. LINDSAY, et al.,
17
                             Defendants.
18

19

20          The United States Postal Service has returned as undeliverable to Plaintiff Sandra Scharas

21   ECF Nos. 3, 4, 11, 12, and 18 in this case. (See ECF Nos. 7, 9, 14, 15, 19.) Thus, it appears that

22   Ms. Scharas is no longer at the address on file with the court. Under Local Rule IA 3-1,

23          An attorney or pro se party must immediately file with the court written
            notification of any change of mailing address, email address, telephone number, or
24
            facsimile number. The notification must include proof of service on each
25          opposing party or the party’s attorney. Failure to comply with this rule may result
            in the dismissal of the action, entry of default judgment, or other sanctions as
26          deemed appropriate by the court.
27

28
 1   Ms. Scharas must file a notice with her current address with the court by April 30, 2020. If Ms.

 2   Scharas does not update her address by that date, the court will recommend dismissal of Ms.

 3   Scharas from this case.

 4          IT IS SO ORDERED.

 5

 6          DATED: April 8, 2020

 7

 8
                                                         BRENDA WEKSLER
 9                                                       UNITED STATES MAGISTRATE JUDGE
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28


                                                Page 2 of 2
